DETAILED ACTION
STATUS OF CLAIM SET 6
This replies to the 1/11/22 amendment
New		none
Canceled 	3, 9, 13-16
Amended	1, 7   
Claims 1-2, 4-8, 10-12 are reviewed below.  Foreign Application filed 25 April 2017 (SG)

Response To Remarks
Applicant’s amendment and remarks are fully considered but they are not persuasive.
This 101 is based on Certain Methods of Organizing Human Behavior, not mental steps.

As to Applicant argument on Ex Parte Gary J Wilson, it’s not precedential.

As to applicant remarks that p.10-12 the method is ‘unique and unconventional’, this is a novelty argument. As made clear by the courts, the “‘novelty’ no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures Iv. Symantec Corp., 838 F.3d 1307, 1315, 120USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209). See also Synopsys, Inc. v. Mentor GraphicsCorp., 839 F.3d 1138, 1151, 120 USPQ2d 1473,1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101inventive concept is thus distinct from demonstrating§ 102 of any element or steps in a process, or even of the process itself, is of novelty.”). 

As to applicant remarks that p12 there’s an integrated practical application, the judicial exception is not integrated into a practical application. In particular, the claim recites generic additional elements which are generally applied – e.g. ‘computer’, ‘memory’, ‘a processor’, ‘code’, to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The steps are computer-implemented, but one could do the calculations with pen 

The DDR argument
As to applicant remarks that, the claims are necessarily rooted in computers, instead applicant is deciding who’s a good customer and automating how good customers are treated (during checkout). Notably, the Summary of Invention ¶ 8-11 says nothing about the Internet or technology. It just discusses accounting calculations for deciding who’s a good customer. And the rest of the application says the data gathering for those calculations happen via generic technology generally applied. Applicant argues the Internet, but the claims don’t mention the Internet. And computer implementing a method for organizing human behavior via generic technology generally applied doesn’t integrate and idea into a practical application or add significantly more.

As to applicant remarks that the claims are necessarily rooted in technology, to the contrary, applicant is just organizing human behavior using merchant score and account score using generic technology generally applied. Applicant is taking 2 data types (merchant including an indicator user is at merchant premises and account) to transmit to customer her privilege and computer implementing this. Applicant is affecting human behavior.

As to applicant remarks that the ordered combination of elements alleged to be not well understood routine and conventional simply “spell out” (Enfish) the execution of the judicial exception using computer technology. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice).

As to applicant remarks that (remarks p13-14) Bascom and claim 2 of Example 35 support patent eligibility here, those involved technical features applied in an inventive concept. But applicant here decides who’s a good customer and rewards good customer with checkout manner which is longstanding commercial practice (e.g. decide who is first class, then first class boards first) and computer implements this with generic technology generally applied. Instead of the privileged flier checking into business class or 1st class before coach fliers, Applicant claims checkout option.
103
Applicant says remarks 14 bottom

    PNG
    media_image1.png
    142
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    118
    613
    media_image2.png
    Greyscale

Examiner
See new rejection based on Bufford and Izenson.
Bufford at least Fig 1, ¶ 23 server uses ¶ 32-40 transaction history to calculate scores by which to bin/group/segment into privilege tiers ¶ 51, different tiers getting different privileges and benefits
(Bufford ¶ 9-11 select merchant ID, ¶ 32 merchant ID, Fig 3) with Izenson MCC ¶ 34
Bufford at least ¶ 36, 45-51, 54, 55-57, 59 show determine account-related metric based on attribute connected customer ID. These attributes include e.g. credit info provided for card ¶ 36, spending ¶ 45-51. Such spending ¶ 48/50 includes card spend at merchant other than the identified merchant ¶ 9. Account score ¶ 36 can be received from a server of a financial institution ¶ 36, where the score is based on transaction history. Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
wherein the attribute: 
(i) an account fraud score
Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
(ii) an account hierarchy score 
Bufford ¶ 37, 40, 44, 45, 46, 51
(iii) an account transaction history 
Bufford Fig 2-4, ¶ 32, 36, 45, 46, 48, 54
NOT EXPLICIT in Bufford is MCC but see Bufford ¶ 4-5 and Izenson ¶ 34 MCC
Applicant says

    PNG
    media_image3.png
    253
    619
    media_image3.png
    Greyscale

But see Izenson at least ¶ 34

Applicant says

    PNG
    media_image4.png
    393
    606
    media_image4.png
    Greyscale

Applicant’s most frequent expression is “Bufford is limited”. 
Applicant needs to limit Bufford because Bufford is so detrimental to his claims.
In both Bufford and the claims, special customers get special benefits. 

In Buffords customer privilege is a function of risk group
In the claims, it’s has a different name, account.

Bufford calculates tiers for customer benefits (coupons for special customers).
Claim 1, 7 determines customer privilege for customer benefit (gold checkout gold customer).


As to location, Applicant didn’t claim it; location isn’t in claim 1, 7.
Bufford says merchant ID shows location ¶ 32
Izenson “Enhanced Merchant ID” at least ¶ 34
Laiderman ¶ 26

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Applicant’s argument that Bufford doesn’t confirm actual presence 
Where is that in claim 1 or 7? 

Applicant says

    PNG
    media_image5.png
    191
    675
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    338
    677
    media_image6.png
    Greyscale

Actually, Fitzpatrick timestamped code scans ¶ 59 tell us, e.g., what are user’s interests and they want from merchants. This is in turn allows for better targeting ¶ 59 Fitzpatrick.
And targeting profitable or privileged segments (¶ 52, 61, 63-64) is the goal of Bufford. 
Time based scans every 10 minutes tell where customer is, when, for what account. 
User’s profile shows e.g. a pattern or history of scanning movie codes. 
And user scans can result in the privilege of a reward ¶ 92. 
The scans tell when and where user has entered a merchant zone ¶ 105, and the pattern of user ¶ 107, e.g. where they are, when, clusterings of time and place and interest ¶ 109. 
Fitzpatrick patterns of scanning e.g. movie listings, real estate, hot dog grilling, sports – reflective of a merchant score.
These codes when scanned allow for tracking a person’s progress, and space-time trajectory (e.g. Fig 3) via user’s tracked position and timestamps of scanned codes ¶ 67, 77, 130-131.
It would have been obvious that a merchant score is represented by a man with a history of scanning movie-related codes with timestamps in e.g., a ‘provider zone’ or merchant zone (Fig 3, 10-11) and the scan pattern would inform Bufford’s profitability score for customers, and indicate whether or not user is in a ‘specific group’ (Bufford ¶ 37) with privilege ¶ 39-40.
Fitzpatrick meets Bufford’s need to determine who the profitable customers are (¶ 52, 61, 63-64) based on a history or pattern, and Fitzpatrick’s codes with position and timestamp (e.g. Fig 3, 8, 10, 11) track customer interaction with merchant and fill Bufford’s need.
In Buffords customer privilege is a function of risk group.
In the claims, the same thing has a different name, account.
Bufford calculates tiers for customer benefits (coupons for special customers).
Claim 1, 7 determines customer privilege for customer benefit (gold checkout gold customer).
When would a customer want special treatment? Where it matters most, obviously, when buying something at point of sale? Where do the customer benefits in Bufford for different tiers or privilege levels of Bufford customers come into play? At the point of sale, of course. Where does a person walking around become a customer? At the point of sale, of course. It is obvious, then, to combine Bufford with Fitzpatrick.

Applicant says

    PNG
    media_image7.png
    218
    676
    media_image7.png
    Greyscale

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Laiderman says it’s known that a merchant score can be based on card punch ¶ 2. And Laiderman says it’s cheaper to keep an old customer than find a new one ¶ 2. Customer loyalty to a merchant or grouping of merchants is credited when customer visits merchant or transacts with merchant and scans time-based code, Laiderman ¶ 8, 11-12, 32, 38. The code is a loyalty code (Fig 7 and corresponding text) providing various loyalty product and services (privilege) to customer ¶ 23. Accumulation of credits up to a tier ¶ 8, 30 yields customer privilege ¶ 8 of which customer is notified ¶ 27. Fig 6 and corresponding text. Dynamic time-based code (Laiderman ¶ 26) sent to merchant server (Laiderman ¶ 4) for sending notification to customer (Laiderman ¶ 27). In combination with Bufford, the predictable result is notification of customer privilege level which is transmitted based in part on time-based code. It would have been obvious that a merchant score is a function of Laiderman’s scans showing transaction or visit pattern would inform Bufford’s profitability score for customers, and indicate whether or not user is in a ‘specific group’ (Bufford ¶ 37) with privilege ¶ 39-40. Laiderman for example classifies customers who are frequent patrons by those who meet a predetermined number of visits of transactions ¶ 8, 32, 38. Laiderman meets Bufford’s need to determine who the value customers are based on a history or pattern, and Laiderman’s time based codes tracking customer visits and transactions fill Bufford’s need.
Attorney’s amending the claims is generally a positive step to advance prosecution. Unfortunately here the amendment and associated argument are met with new art. 
Applicant wants an exclusive patent to monopolize long standing commercial practice.
101 and 103 maintained.
112b withdrawn.

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims 1-2, 4-8, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US Pat 10614452 for US Ser 14720309, the above are both directed to checkout options for privileged users. Applicant’s US Pat 10614452 has checkout option depends on privilege as measured by customer risk group (by the way, like Bufford’s tiers of risk group).

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2, 4-8, 10-12 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
STEP 1
The claims fall within one of the four 101 statutory categories (1 machine, 7 process).
STEP 2a
The claims are directed to Certain Methods Of Organizing Human Behavior by gathering data as to merchant and customer’s card account for determining merchant score and account-related score and calculating customer’s privilege. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity thru a rewards program. We are all familiar with the business aphorism, “pay to play” which summarizes long-standing commercial practice. Applicant wants an exclusive patent to monopolize “pay to play”. The check-in options when boarding a plane, boarding a cruise ship, getting into a popular dance club, attending a major concert or sporting event and a thousand other similar examples, depend on customer account (is customer first class or business class or coach) and merchant category (airline). Applicant claims a patent on long standing commercial practice, e.g. rewarding first class flier with first class boarding followed by business flyers get business boarding and coach comes last. 
Looking at the Specification ¶ 8-11, what is discussed in that Summary of the Invention is data gathering for calculating who is a good customer, a customer of privilege using generic hardware generally applied (¶ 77-87). Applicant is answering a business question (who’s a good customer?) with a business solution to organize human activity (reward better customer with better checkout option, like rewarding first class flier with first class boarding followed by business flyers get business boarding and coach comes last), not answering a technical question with a technical solution. 
The 8/3/21 claim amendment adds checkout is a function of privilege, but this is long standing commercial practice (decide who is first class, then first class boards first) albeit using a computer for automating (e.g. data gathering is automated and privilege determination is automated).
Calculating rewards can be via paper & pencil, abacus, slide-rule, particular technological environment computer-implemented/medium/storage. The data gathering steps do not add significantly more. The limitations include a reward process/system/product that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Other than reciting generic elements generally applied e.g. ‘processor’, ‘memory’, ‘code’, ‘computer’, nothing in the claim precludes the steps from being performed in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – ‘computer’, ‘memory’, ‘a processor’, ‘code’ including an indicator user is at merchant premises, to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and simply speak a notification of reward or hand someone a notification of reward. The additional elements present only a particular technological environment.
The dependent claims add steps which are part of, not apart from, the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention.
Applicant himself states ¶ 3-7 that the invention addresses problems in organizing human activity, not technical problems.  
It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Applicants specification make it clear that Applicant did not mean to limit the invention to the disclosed technical environment and that the descriptions and features are only [0022] “The present specification also discloses apparatus for performing the operations of the methods. Such apparatus may be specially constructed for the required purposes, or may comprise a computer or other device selectively activated or reconfigured by a computer program stored in the computer. The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various machines may be used with programs in accordance with the teachings herein. Alternatively, the construction of more specialized apparatus to perform the required method steps may be appropriate. The structure of a computer suitable for executing the various methods/processes described herein will appear from the description below.”
Claims 2-4, 6, 8-10, 12 merely describe data and are part of the abstract idea. They do not integrate the idea into a practical application, nor provide significantly more.
Claim 5, 11 describes receiving data from a lookup in a database to determine merchant score, is part of the idea. They do not integrate the idea into a practical application, nor provide significantly more.
Bascom and claim 2 of Example 35 support patent eligibility here, those involved technical features applied in an inventive concept. But applicant here decides who’s a good customer and rewards good customer with checkout manner which is longstanding commercial practice (e.g. decide who is first class, then first class boards first) and computer implements this with generic technology generally applied. Instead of the longstanding commercial practice of a privileged flier checking into business class or 1st class before coach fliers, Applicant claims checkout option.
Data gathering  MPEP 2106.05 (getting merchant category) for determining privilege neither integrates the idea into a practical application nor provides significantly more.
STEP 2b
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: ‘computer’, ‘memory’, ‘a processor’, ‘a medium’, ‘code’ including an indicator user is at merchant premises, ‘monitor’. These generic elements can found in a general reference, Wiley Encyclopedia of Computer Science and Engineering (2009) already provided to applicant, simply by doing a word search in Adobe. 
Viewed as a whole, the additional claim elements, e.g. computer based system, memory, a processor, a code do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. 
The claims do not claim more than an idea implemented on a computer. The claim steps are determining by computer based system, monitoring by computer based system, updating by computer based system, transmitting by computer based system, adjusting by computer based system. 
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions and generic activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke.
Moreover, these generic limitations e.g. computer, memory, a processor, code including an indicator user is at merchant premises do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Data gathering  MPEP 2106.05 (getting merchant category) for determining privilege neither integrates the idea into a practical application nor provides significantly more.
Scanning an MCC is well-understood routine and conventional. See e.g.
US 20180308118 A1 ¶ 27 33
US 20210365923 A1 ¶ 37 56
US 20150088915 A1 ¶ 84
US 20150088679 A1 ¶ 84
US 20190236601 ¶ 34
US 20200090152  ¶ 34
US 20190392430 ¶ 80
US 20130060692  ¶ 65
US 20150088607   47

Detecting user is well understood, routine, and conventional
US 20180253718 A1 claim 3
US 20090326807 A1 ¶ 51
US 20120046068 A1 ¶ 22 29
Fitzpatrick US PG PUB 20110264527
US 20140110468 A1 ¶ 74
US 20160350741 A1 ¶ 12 19
US 20140324615 A1 claim 1
US 20110087552 A1 ¶ 104
US 20160321679 A1 ¶ 61
US 10997797 B2 claim 1
US 9704157 B1 Abstract
Applicant did not invent the additional elements nor does applicant improve any of those or improve any other technical field. “Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610‐611, 130 S. Ct. 3218, 177 L. Ed. 2d 792. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.” Applicant adds the words computer, memory, a processor, code. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication as to that which is alleged to be significantly more does something ungeneric such that Applicant has improved computer functionality.
	Claims dependent from the independent claims do not cure the deficiencies and are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:

a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
















Claims 1-2, 4-8, 10-12 :  rejected under 35 U.S.C. 103 over Bufford (US 20070094114) in view of in view of Fitzpatrick (US 20110264527) in view of Laiderman (US 20140244373) in view of Izenson (US 20190236601) in view of Kelsky (US 20110093325)

CLAIM 1, 7
Bufford calculates tiers for customer benefits (coupons for special customers)
Claim 1, 7 determines customer privilege for customer benefit (gold checkout gold customer)
In a nutshell, 
BUT FOR 
on-premises merchant computer monitor configured to display a machine-readable encode a first instance of dynamic time-based LAIDERMAN      code FITZPATRICK below 
&
MCC IZENSON ¶ 34
&
condition that the validity of the first instance of the dynamic time-based code is positively verified FITZPATRICK below
&
checkout option KELSKY ¶ 25
Bufford shows the claim.
receive, from a customer mobile device    
(Bufford Fig 1, ¶ 9 23-30 e.g. mobile phone, PDA, handheld, phone ¶ 41)
(i) merchant-related data comprising a merchant identifier   
(Bufford ¶ 9-11 select merchant ID, ¶ 32 merchant ID, Fig 3)
     Although Bufford show software implementation on a mobile ¶ 23-26 
&
     Although Fitzpatrick implements on mobile applet ¶ 16-17, Fig 1 & text, ¶ 60, 69, 156, 162,
NOT EXPLICIT in Bufford is exact term mobile application LAIDERMAN Abstract ¶ 6-7, 23-24, 37, 40
NOT EXPLICIT in Bufford is checkout option KELSKY ¶ 25
a customer mobile device executing a mobile application  configured to scan the first instance of the dynamic time-based code, the mobile application being configured to complete the first customer purchase through a first checkout  mode and to transmit a merchant category code (MCC) for the first customer purchase
Laiderman Abstract ¶ 6-7, 23-24, 37, 40 shows mobile application 
Bufford ¶ 4-5 shows merchant category code (MCC)

    PNG
    media_image8.png
    894
    170
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    889
    156
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    728
    452
    media_image10.png
    Greyscale


NOT EXPLICIT in Bufford is MCC but see Izenson ¶ 34

[0034] The term “merchant identifier” may include any information that may be used to identify a merchant. For example, the merchant identifier may be one or more of a merchant name, a merchant address, a merchant location, a merchant category code (MCC), a merchant account number, and/or another piece of data used to identify one merchant from another merchant. In some embodiments, the merchant identifier may be a card acceptor identifier (CAID), which may be a unique numeric (or alphanumeric) identifier assigned to each merchant location by an acquirer. The merchant identifier may be used to uniquely identify transactions associated with the merchant. In some embodiments, the merchant identifier may also be a series of alphanumeric characters, one or more graphics, a token, a bar code, a QR code, or any other information that may be used to identify a merchant.

It would have been obvious to combine Bufford Izenson. Bufford already teaches merchant ID (Fig 3) and tiered incentive as a function of purchase at selected vendors in selected merchant categories (refueling station ¶ 4-5). And customers prefer particular sets of goods and services, i.e. merchant categories (Bufford 5), and thus tiering relates to merchant categories. Bufford and Izenson are analogous art, both teaching merchant ID. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed. In combination with Bufford, the predictable result is merchant ID (Bufford Fig 3) has MCC. 
It would have been obvious at the time of filing to combine Bufford/Laiderman since Bufford is predicated on identifying a merchant and generating a merchant ID, such as by customer identifying merchant ¶ 9. It would have been obvious to one of ordinary skill in the art to search the works of colleagues and find Laiderman which teaches mobile application. Bufford and Laiderman are analogous art, both teaching providing coupons/rewards/incentives for a merchant. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed. In combination with Bufford, the predictable result is mobile application executed at a customer mobile device configured to scan the first instance of the dynamic time-based code, the mobile application being configured to complete the first customer purchase through a first checkout option

NOT EXPLICIT in the following is MCC but that’s in Izenson ¶ 34 as already discussed
an account administrator server of a financial institution having access to past transactions data of a payment account used to complete the first customer purchase, the account administrator server being configured to: 
Bufford at least Fig 1, ¶ 23 server uses ¶ 32-40 transaction history to calculate scores by which to bin/group/segment into privilege tiers ¶ 51, different tiers getting different privileges and benefits
(i) receive the MCC IZENSON ¶ 34 for the first purchase 
(Bufford ¶ 9-11 select merchant ID, ¶ 32 merchant ID, Fig 3) with Izenson MCC ¶ 34
(ii) calculate an account-related score for the account based on one or more attributes of portions of the past transactions data that relate to the MCC and 
Bufford at least ¶ 36, 45-51, 54, 55-57, 59 show determine account-related metric based on attribute connected customer ID. These attributes include e.g. credit info provided for card ¶ 36, spending ¶ 45-51. Such spending ¶ 48/50 includes card spend at merchant other than the identified merchant ¶ 9. Account score ¶ 36 can be received from a server of a financial institution ¶ 36, where the score is based on transaction history. Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
wherein the attribute: 
(i) an account fraud score
Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
(ii) an account hierarchy score 
Bufford ¶ 37, 40, 44, 45, 46, 51
(iii) an account transaction history 
Bufford Fig 2-4, ¶ 32, 36, 45, 46, 48, 54
NOT EXPLICIT in Bufford is MCC but see Bufford ¶ 4-5 and Izenson ¶ 34 MCC
(iii) transmit the account-related score to the customer mobile device
(Bufford ¶ 37, 40, 44, 49-52, 63; the offer/card/incentive transmitted to customer depends on their tier/group (privilege level) such as based on one or more of risk, account score, merchant score. Customer to whom has been transmitted (via credit card product specific to tier or group ¶ 37, incentive/reward specific to tier or group) has received their customer privilege level)
Because Bufford already teaches the tier (privilege) as a function of select merchant and select merchant category (gas station ¶ 4-5), it would have been obvious to combine Bufford and Izenson, both merchant ID prior art, for predictably calculating account score in Bufford using Izenson’s MCC. This is further simply combining prior art elements according to known methods to yield predictable results. 

(ii) customer-related data comprising a customer identifier  
(Bufford at least ¶ 45, 47 customer ID)

But for the bracketed condition … (see Fitzpatrick below), Bufford shows
determine [ , on a condition that the validity of the first instance of the dynamic time-based code is positively verified, ]  a merchant score that is based on past transaction data associated with the merchant identifier and the customer identifier 
Bufford ¶ 32, 39, 47-48, 50 Fig 4 and corresponding text determine metric from historical transaction data connected to merchant ID and the customer ID

receive, from the account administrator server of a financial institution,  an account-related score 
Bufford at least Fig 1, ¶ 23 server uses ¶ 32-40 transaction history to calculate scores by which to bin/group/segment into privilege tiers ¶ 51, different tiers getting different privileges and benefits

Bufford at least ¶ 36, 45-51, 54, 55-57, 59 show determine account-related metric based on attribute connected customer ID. These attributes include e.g. credit info provided for card ¶ 36, spending ¶ 45-51. Such spending ¶ 48/50 includes card spend at merchant other than the identified merchant ¶ 9. Account score ¶ 36 can be received from a server of a financial institution ¶ 36, where the score is based on transaction history. Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
wherein the attribute: 
(i) an account fraud score
Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
(ii) an account hierarchy score 
Bufford ¶ 37, 40, 44, 45, 46, 51
(iii) an account transaction history 
Bufford Fig 2-4, ¶ 32, 36, 45, 46, 48, 54
determine the customer privilege level based on the merchant score and the account-related score (Bufford ¶ 37, 39, 46-52, 63; customer is put into a tier or group based on data associated with a merchant ID and data (e.g. spend) related to account e.g. spending ¶ 48/50 includes card spend at merchant other than the identified merchant ¶ 9) transmit the customer privilege level to the customer mobile device (Bufford ¶ 37, 40, 44, 49-52, 63; the offer/card/incentive transmitted to customer depends on their tier/group (privilege level) such as based on one or more of risk, account score, merchant score. Customer to whom has been transmitted (via credit card product specific to tier or group ¶ 37, incentive/reward specific to tier or group) has received their customer privilege level)
NOT EXPLICIT in Bufford is checkout option KELSKY ¶ 25
wherein the mobile application LAIDERMAN above
 is configured to receive the customer privilege level  and, based on the received customer privilege level, automatically  activate a second checkout mode for use in completing one or more future transactions  
Kelsky US 20110093325 [25]
[0025] Based on the affinity-point balance of the customer, the system can determine whether an iterative and/or automatic reward has been earned. Iterative rewards are distributed on a periodic basis and can include promotions such as receiving every fourth money order free. An automatic reward is distributed automatically once a filter or a certain criterion is satisfied. Automatic rewards can include a CHANGE IN THE CUSTOMER'S STATUS. For example, if the customer earns sufficient affinity-points, a customer can be automatically upgraded to higher status (e.g., GOLD or PLATINUM status), which provides the customer with various benefits including the possibility of earning affinity-points at a faster rate (e.g., more affinity-points for the same transaction as compared to a lower customer status) or other intangible benefits (e.g., a CHECKOUT line a storefront dedicated to servicing PLATINUM members). If an iterative or automatic award has been earned, the award is distributed at step 282 and a notification concerning the reward is displayed at step 284.

Bufford already shows one or more purchases Abstract and more points or incentives as cardholder buys one or more (first and second) goods and services ¶ 5, ¶ 9-12, 22, 27 indicating first checkout and second checkout

Kelsky is another customer “tier” teaching like Bufford, like the claim (privilege level). 
Kelsky uses the term “affinity” equivalent to the claimed privilege.
It would have been obvious at the time of filing to combine Bufford/Kelsky. Bufford and Kelsky are analogous art, both teaching providing coupons/rewards/incentives for a merchant. Bufford ¶ 37, 40, 44, 49-52, 63; the offer/card/incentive transmitted to customer depends on their tier/group (privilege level) such as based on one or more of risk, account score, merchant score. Customer to whom has been transmitted an incentive/reward specific to tier or group (via credit card product specific to tier or group ¶ 37) has received their customer privilege level. Looking at Bufford, it would have been obvious to one of ordinary skill in the art to search the works of colleagues and find Kelsky which teaches checkout depends on privilege Kelsky ¶ 25. It would have been obvious to tie checkout (Kelsky ¶ 25) to privilege (Kelsky ¶ 25 and Bufford ¶ 37) for the advantage (Kelsky ¶ 25) of rewarding customers of a certain privilege (Kelsky ¶ 25, Bufford ¶ 37). 
2nd, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results, namely the predictable result of first and second purchases happen at first and second checkouts which depend on privilege, and the predictable result of mobile application is configured to automatically unlock a second checkout option based on the customer privilege level and to complete a second customer purchase through the second checkout option

As to
associated with a first customer purchase   
First and second customer purchase are shown in Bufford
Bufford already shows one or more purchases Abstract and more points or incentives as cardholder buys one or more (first and second) goods and services ¶ 5, ¶ 9-12, 22, 27 indicating first checkout and second checkout
NOT EXPLICIT in Bufford is the following
on-premises merchant computer monitor configured to display a machine-readable encode a first instance of dynamic time-based code associated with a first customer purchase   
and 
condition that the validity of the first instance of the dynamic time-based code is positively verified

But for explicit showing of the bracketed Fitzpatrick shows code (Laiderman time-based) and 
on-premises merchant computer monitor   (Fitzpatrick ¶ 16, 20)  configured to display a machine-readable encode a first instance of dynamic (Fitzpatrick ¶ 16, 19 e.g. active, repairable) [  time-based   ]  code  
(Fitzpatrick at least Fig 1-2, 6-7 ¶ 16-17, 19-20, 58-60, 66, 71); merchant is just a data label

[0020] In another embodiment, a processor-implemented method for mediating a sales promotion program, comprising: receiving a scan indicator comprising an indication that a user has scanned an optically-readable encoding symbol with a mobile scanning device, the optically-readable encoding symbol being associated with a good or service; discerning a retailer at which the user scanned the optically-readable encoding symbol; querying a retailer record to determine whether the retailer is subscribed to a sales promotion program; and charging a first retailer fee to the retailer based on the received scan indicator if the retailer is subscribed.

[0119] In another embodiment, the GCSI/CTIS provides targeted coupons to consumers. By scanning a code in an article or advertisement of interest, a user may be provided with a coupon code for a store or establishment near the location where the scan took place, thereby increasing the likelihood that the coupon would be used. Choosing the coupon based on the contents of the user profile may further increase the likelihood of a consummated transaction. FIGS. 12a and 12b show two examples wherein the GCSI/CTIS supplies coupons and/or discount info to a user. FIG. 12a shows an advertisement 1205 for hay fever medication that contains a scan code. Upon scanning the code, the user's cell phone is supplied with a coupon 1210 for 25% off the advertised medication, along with a nearby store at which to redeem the coupon. FIG. 12b shows an article related to events and nightlife in New York City 1215 that contains a scan code. Upon scanning the code to obtain additional content, the user may also be provided with a contextual advertisement for a local bar 1220, including an announcement of happy hour discount prices based on the time of the scan. In an alternative embodiment, the coupon could be provided to the user based on an anticipated provider zone breach rather than a contiguous, causal code scan.
[0138] In another embodiment, the GCSI/CTIS may be configured to track and/or implement a rewards program. For example, in a single-tiered rewards program implementation, a user may scan a code every time he or she purchases a particular item (e.g., a sandwich from the local sandwich shop) in order to register each purchase and store a record thereof in association with the user. The user may then receive a discount, free item, and/or the like after a pre-designated number of purchases and associated scans are registered, after which the record of scans is reset to start anew. In another example, in a multi-tiered rewards program implementation, a user may continue to register additional purchases and associated code scans to receive larger and/or more significant benefits, discounts, and/or the like.
a merchant server processor module 
(Fitzpatrick at least ¶ 64, 179, server processor Fig 1-2, ¶ 60, 66, 71); merchant is just a data label

a merchant server memory module including merchant server computer program code 
(Fitzpatrick at least server memory Fig 1-2, ¶ 58-60, 66, 71); merchant is just a data label

the merchant server memory module and the merchant server computer program code configured to, with the processor module, cause the system at least to: 
(Fitzpatrick at least Fig 1-2 server program, ¶ 58-60, 66, 71); merchant is just a data label

generate a second instance of the dynamic time-based code  
(Fitzpatrick Fig 5 and corresponding text, e.g. Fig 5c a second instance of dynamic time-based code  generated for matching with first instance, ¶ 19, 72, 74, 75-78)

receive, from a customer mobile device    
(Fitzpatrick at least ¶ 66 Fig 1-2, 6)

    PNG
    media_image11.png
    876
    574
    media_image11.png
    Greyscale

(i) merchant-related data comprising a merchant identifier   
(Fitzpatrick at least ¶ 20 Fig 1-2, 6)

(ii) customer-related data comprising a customer identifier  
(Fitzpatrick at least ¶ 20-21, 60, 62, 69 Fig 1, 6; generally ¶ 58-75)

(iii) the first instance of the dynamic time-based code captured from the merchant computer monitor by the customer mobile device  
(Fitzpatrick at least Fig 1-2, ¶ 16-17, 19-20, 58-60, 66, 71)

verify the validity of the first instance of the dynamic time-based code at least in part by matching against the second instance of the dynamic time-based code   
(Fitzpatrick at least Fig 5)
It would have been obvious at the time of filing to combine Bufford/Fitzpatrick since Bufford identifies a merchant and generates a merchant ID, such as by customer identifying merchant ¶ 9. It would have been obvious to one of ordinary skill in the art to search the works of colleagues and find Fitzpatrick which teaches customer can identify merchant by scanning a code with their phone at on-premises merchant computer monitor. Bufford and Fitzpatrick are analogous art, both teaching providing coupons/rewards/incentives for a merchant. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.

Fitzpatrick has a code and the time of scan is time-stamped. 
Fitzpatrick timestamped code scans ¶ 59 tell us, e.g., what are user’s interests and they want from merchants. This is in turn allows for better targeting ¶ 59 Fitzpatrick. And targeting profitable or privileged segments (¶ 52, 61, 63-64) is the goal of Bufford. Time based scans every 10 minutes tell us where customer is in Fitzpatrick when and for what account. User’s profile shows e.g. a pattern or history of scanning movie codes. And user scans can result in the privilege of a reward Fitzpatrick ¶ 92. The scans tell when and where user has entered a merchant zone ¶ 105, and the pattern of user ¶ 107, e.g. where they are, when, clusterings of time and place and interest ¶ 109. Fitzpatrick patterns of scanning e.g. movie listings, real estate, hot dog grilling, sports – reflective of a merchant score. These codes when scanned allow for tracking a person’s progress, and space-time trajectory (e.g. Fitzpatrick Fig 3) via user’s tracked position and timestamps of scanned codes Fitzpatrick ¶ 67, 77, 130-131. It would have been obvious that a merchant score is represented by a man with a history of scanning movie-related codes with timestamps in e.g., a ‘provider zone’ or merchant zone (Fitzpatrick Fig 3, 10-11) and the scan pattern would inform Bufford’s profitability score for customers, and indicate whether or not user is in a ‘specific group’ (Bufford ¶ 37) with privilege ¶ 39-40. Fitzpatrick meets Bufford’s need to determine who the profitable customers are (¶ 52, 61, 63-64) based on a history or pattern, and Fitzpatrick’s codes with position and timestamp (e.g. Fig 3, 8, 10, 11) track customer interaction with merchant and fill Bufford’s need.

	Laiderman says its’s old and well known that a merchant score can be based on card punch ¶ 2. And Laiderman says it’s cheaper to keep an old customer than find a new one ¶ 2. Customer loyalty to a merchant or grouping of merchants is credited when customer visits merchant or transacts with merchant and scans time-based code, Laiderman ¶ 8, 11-12, 32, 38 -a loyalty code (Fig 7 & corresponding text) providing loyalty products and services (privilege) to customer ¶ 23. Accumulation of credits up to a tier ¶ 8, 30 yields customer privilege ¶ 8 of which customer is notified ¶ 27. Fig 6 and corresponding text.
Dynamic time-based code (Laiderman ¶ 26) sent to merchant server (Laiderman ¶ 4) for sending notification to customer (Laiderman ¶ 27).
In combination with Bufford, the predictable result is notification of customer privilege level -- transmitted based in part on time-based code.
It would have been obvious at the time of filing to combine Bufford/Laiderman since Bufford is predicated on identifying a merchant and generating a merchant ID, such as by customer identifying merchant ¶ 9. It would have been obvious to one of ordinary skill in the art to search the works of colleagues and find Laiderman which teaches time-based code for controlling use of the code. Bufford and Laiderman are analogous art, both teaching providing coupons/rewards/incentives for a merchant. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed. In combination with Bufford, the predictable result is mobile application and notification of customer privilege level based in part on time-based code
It would have been obvious at the time of filing to combine Fitzpatrick/Laiderman since Fitzpatrick teaches codes and teaches the importance of time of scan. It would have been obvious to one of ordinary skill in the art to search the works of colleagues as to time and code and find Laiderman which teaches time-based code for controlling use of the code. Fitzpatrick and Laiderman are analogous art, both teaching providing coupons/rewards/incentives for a merchant. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed.
For emphasis, examiner notes that in combination with Bufford/Fitzpatrick the predictable result is notification of customer privilege level based, in part on time-based code. Fitzpatrick timestamped code scans ¶ 59 tell us, e.g., what are user’s interests and they want from merchants. This is in turn allows for better targeting ¶ 59 Fitzpatrick.
And targeting profitable or privileged segments (¶ 52, 61, 63-64) is the goal of Bufford. 
Time based scans every 10 minutes tell us where customer is in Fitzpatrick when and for what account. User’s profile shows e.g. a pattern or history of scanning movie codes. And user scans can result in the privilege of a reward Fitzpatrick ¶ 92. The scans tell when and where user has entered a merchant zone ¶ 105, and the pattern of user ¶ 107, e.g. where they are, when, clusterings of time and place and interest ¶ 109. Fitzpatrick e.g. of patterns of scanning movie listings, real estate, hot dog grilling, sports. These codes when scanned allow for tracking a person’s progress, and space-time trajectory (e.g. Fitzpatrick Fig 3) via user’s tracked position and timestamps of scanned codes Fitzpatrick ¶ 67, 77, 130-131.
It would have been obvious that a merchant score is represented by a man with a history of scanning movie-related codes with timestamps in e.g., a ‘provider zone’ or merchant zone (Fitzpatrick Fig 3, 10-11) and the scan pattern would inform Bufford’s profitability score for customers, and indicate whether or not user is in a ‘specific group’ (Bufford ¶ 37) with privilege ¶ 39-40.
Fitzpatrick meets Bufford’s need to determine who the profitable customers are (¶ 52, 61, 63-64) based on a history or pattern, and Fitzpatrick’s codes with position and timestamp (e.g. Fig 3, 8, 10, 11) track customer interaction with merchant and fill Bufford’s need.
Laiderman says it’s known that a merchant score can be based on card punch ¶ 2. And Laiderman says it’s cheaper to keep an old customer than find a new one ¶ 2. Customer loyalty to a merchant or grouping of merchants is credited when customer visits merchant or transacts with merchant and scans time-based code, Laiderman ¶ 8, 11-12, 32, 38. The code is a loyalty code (Fig 7 and corresponding text) providing various loyalty product and services (privilege) to customer ¶ 23. Accumulation of credits up to a tier ¶ 8, 30 yields customer privilege ¶ 8 of which customer is notified ¶ 27. Fig 6 and corresponding text. Dynamic time-based code (Laiderman ¶ 26) sent to merchant server (Laiderman ¶ 4) for sending notification to customer (Laiderman ¶ 27). In combination with Bufford, the predictable result is notification of customer privilege level which is transmitted based in part on time-based code. It would have been obvious that a merchant score is a function of Laiderman’s scans showing transaction or visit pattern would inform Bufford’s profitability score for customers, and indicate whether or not user is in a ‘specific group’ (Bufford ¶ 37) with privilege ¶ 39-40. Laiderman for example classifies customers who are frequent patrons by those who meet a predetermined number of visits of transactions ¶ 8, 32, 38. Laiderman meets Bufford’s need to determine who the value customers are based on a history or pattern, and Laiderman’s time based codes tracking customer visits and transactions fill Bufford’s need.

CLAIM 2, 8
Bufford/Fitzpatrick/Laiderman/Izenson/Kelsky shows the above and Bufford showsclaim 1/7, wherein the past transaction data associated with the merchant identifier and the customer identifier comprises at least one of: 
-a total amount of purchases by a customer associated with the customer identifier from a merchant associated with the merchant identifier 
Bufford at least ¶ 9-11, 27, 39, 46-47, 59
-a frequency of purchases by the customer from the merchant 
Bufford at least ¶ 49, 65
CLAIM 4, 10
Bufford/Fitzpatrick/Laiderman/Izenson/Kelsky shows the above and Bufford showsclaim 1/7, wherein the 
merchant-related data further comprises merchant location data, and wherein the past transaction data is further associated with the merchant location data. 
Bufford at least ¶ 32
CLAIM 5, 11
Bufford/Fitzpatrick/Laiderman/Izenson/Kelsky shows the above and Bufford showsclaim 1/7, wherein the system is further caused to: 
retrieve, from a database that is in communication with the system, the past transaction data associated with the merchant identifier and the customer identifier 
Bufford Fig 2-4, ¶ 32, 36, 45, 46, 48, 54, ¶ 49-51
determine the merchant score based on the past transaction data that is retrieved from the database Bufford at least Fig 2-4, ¶ 49-51 
CLAIM 6, 12
Bufford/Fitzpatrick/Laiderman/Izenson/Kelsky shows the above and Bufford showsclaim 1/7, wherein the attribute of the account comprises: 
(i) an account fraud score
Broadest reasonable interpretation of fraud is risk; Bufford Fig 2, 4, ¶ 32, 36, 39, 54, 59
(ii) an account hierarchy score 
Bufford ¶ 37, 40, 44, 45, 46, 51
(iii) an account transaction history 
Bufford Fig 2-4, ¶ 32, 36, 45, 46, 48, 54

Conclusion
Pertinent prior art cited but not relied upon
Behr US 20080262929 A1
and 
for ‘privileged customer checkout’
US 20160078436 
US 20140379578 claim 10
US 20140067620 Abstract claim 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681